NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: YAN SUI,                                 No. 15-60065

             Debtor.                            BAP No. 15-1200
______________________________

YAN SUI,                                        MEMORANDUM*

                Appellant,

 v.

RICHARD ALAN MARSHACK,

                Appellee.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Dunn, Kurtz, and Pappas, Bankruptcy Judges, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Chapter 7 debtor Yan Sui appeals pro se from an order of the Bankruptcy

Appellate Panel (“BAP”) dismissing as moot Sui’s appeal of the bankruptcy

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s order approving the sale of real property. We have jurisdiction under 28

U.S.C. § 158(d). We review de novo the BAP’s determination that a bankruptcy

appeal is moot. Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l

Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir. 1998). We

affirm.

       The BAP properly dismissed Sui’s appeal as moot because the property at

issue was conveyed to a third party which prevented the BAP from granting

effective relief. See id. at 1180-81 (affirming dismissal on the basis of mootness

where the sale of the property to a non-party prevented the court from granting

effective relief).

       Because Sui’s appeal is moot, we do not consider his arguments addressing

the underlying merits of the appeal.

       All pending requests and motions are denied.

       AFFIRMED.




                                         2                                    15-60065